Citation Nr: 1734892	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating for service-connected hepatitis C, currently evaluated as 20 percent disabling effective August 30, 2000 and 60 percent disabling effective February 17, 2007. 

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) prior to February 17, 2007. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2007, the RO granted service connection for hepatitis C and assigned a 20 percent rating effective August 30, 2000.  The Veteran disagreed with the assigned disability rating in April 2007.  The RO issued a March 2009 statement of the case and the Veteran perfected the appeal for a higher initial rating in April 2009.  In July 2009, the RO assigned a 60 percent disability rating effective February 17, 2007.  The RO also granted entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) effective February 17, 2007.  In July 2009, the Veteran disagreed with the assigned effective dates for the grant of the 60 percent rating and the grant of SMC.  He also specifically stated that he was seeking a rating in excess of 60 percent.  A July 2011 statement of the case discussed entitlement to a rating in excess of 60 percent, as well as entitlement to earlier effective dates for the grant of SMC and the 60 percent rating for hepatitis C.  In light of the Veteran's contentions, the Board has rephrased the issues on appeal as reflected on the cover page.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); see also AB v. Brown, 6 Vet. App. 35, 39 (1993).           
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals outstanding private and VA treatment records.  The Veteran has identified treatment received during the appeal period at Johns Hopkins Hospital that is not associated with the claims file.  Moreover, a November 2014 VA hospitalization report reveals that the Veteran is currently in receipt of ongoing VA treatment that is not associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Accordingly, upon remand, the AOJ should take appropriate steps to associate the identified outstanding treatment records with the claims file.  

The Veteran was last afforded a VA examination to assess the severity of his hepatitis C in May 2009.  Since that time, the Veteran has submitted several lay statements that discuss the severity of his hepatitis C symptoms.  VA treatment records regarding the Veteran's hepatitis C have also been associated with the claims file since the last VA examination.  A December 2010 VA treatment record provides an indication of a potential worsening of the Veteran's hepatitis C.  In light of the state of the record, the AOJ should afford the Veteran a contemporaneous VA examination to determine the nature, extent, and severity of his hepatitis C.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the length of the appeal period and the addition of treatment records to the claims file since the last VA examination, the examiner should provide a retrospective medical opinion regarding the severity of the hepatitis C since the beginning of the appeal period (August 30, 2000).  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Given that the development regarding the claim for a higher initial rating for hepatitis C may impact the Veteran's claim for an earlier effective date for SMC, the claims are intertwined and the claim for an earlier effective date for SMC must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Martinsburg, West Virginia Medical Center since July 2013 and from the Baltimore, Maryland VA Medical Center since October 2013.  The Veteran has also identified VA treatment at other Maryland VA facilities in Ft. Howard, Perry Point, and Aberdeen.  

2.   Afford the Veteran the opportunity to identify any outstanding private treatment records, to include treatment from Johns Hopkins Hospital.  The AOJ should then take appropriate steps to associate the identified records with the claims file.  Any negative responses should be associated with the claims file.  

3.  Schedule the Veteran for an examination by an appropriate clinician to determine the current nature and severity of his hepatitis C and any liver sequelae.  

The examiner should review the claims file in conjunction with the examination and perform any tests and studies deemed necessary.  

The examiner should discuss the current severity of the hepatitis C, as well as the severity of his hepatitis C symptoms throughout the appeal period (August 2000 to the present).  In answering these questions, the examiner should discuss whether the Veteran has near constant debilitating symptoms, weight loss related to hepatitis C, and hepatomegaly.  The examiner should also discuss if the Veteran has incapacitating episodes due to the hepatitis C and if so, how often.  Incapacitating episodes are defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

The examiner should also state if the Veteran has any liver sequelae from his hepatitis C.  

4.  Then readjudicate the claim.  If any of the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

